EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements, (Form S-8 No. 333-18495, 333-77473, 333-37426, 333-88528, 333-115925, 333-126074, and 333-134644) pertaining to the Stock Incentive Plans and Executive Nonqualified Excess Plan of Aftermarket Technology Corp. of our reports dated February 27, 2008, with respect to the consolidated financial statements and schedule of Aftermarket Technology Corp., and the effectiveness of internal control over financial reporting of Aftermarket Technology Corp., included in the Annual Report (Form 10-K) for the year ended December 31, 2007. /s/ ERNST & YOUNG LLP Chicago, Illinois February
